Title: To Thomas Jefferson from Caspar Wistar, 26 July 1806
From: Wistar, Caspar
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philad July 26. 1806.
                        
                        I sincerely regret my omission respecting the head of the Mammoth, not only an account of the delay which it
                            has occasioned, but also because it has given you additional trouble—We want the intire Cranium or Scull, & also the
                            external bones of the face—the Sockets of the tusks being very incomplete externally—I learn that there was part of a
                            head among the bones lately at Pittsburgh, but have not yet been informed what part it was. Since I had the pleasure of
                            writing to you the last time, I have received another letter from Pittsburgh, from a young Gentleman who passed thro’ that
                            place on a journey, & inquired at my request after the bones in question—This is the second statement in writing which
                            I have seen, like the first, it was drawn up by a person who has no knowledge of natural history or of Comparative
                            Anatomy, but both of the accounts agree precisely in the description of the foot, that it was enormous, & that one Claw
                            bone measured five feet—Doubtless there is a mistake in the matter, but the subject is well intitled to examination—The
                            Gentleman who purchased these bones at Pittsburgh is a Mr Irvill or Arvill, of the town of Cincinnati, who removed them
                            to his residence on their way to Europe. If there is any person at Cincinnati who could be applied to on the subject it
                            would perhaps obviate the danger of their passing away without further inspection
                  With Sincere wishes for the Continuance
                            of your health and happiness, I am most respectfully your obliged friend
                        
                            C. Wistar Jun.
                        
                    